Citation Nr: 1755982	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent for a right ankle disability, prior to June 23, 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Katz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1988 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In an April 2009 rating decision, the RO granted service connection, effective February 1, 2009, for a right ankle disability, and assigned a 0 percent disability rating. In a May 2010 rating decision, the RO increased the initial rating to 10 percent.

In June 2013, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge. A transcript of that hearing is of record.

In March 2014, the Board remanded the case to the RO to develop additional evidence. In a November 2014 rating decision, the VA Appeals Management Center (AMC) granted a 30 percent rating effective June 23, 2014; the appeal continued, as the maximum benefit was not granted for either stage of evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Board again remanded the case to the RO to develop additional evidence and obtain a determination from the Director, Compensation Service whether the evidence warranted an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The RO completed these tasks, readjudicated the remaining issues and returned the case to the Board.

In a January 2017 decision, the Board granted an increased 20 percent rating for disability of the right ankle prior to June 23, 2014, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal that part of the Board decision which continued to 30 percent evaluation effective June 24, 2013.  In October 2017, the Court, based on a Joint Motion for Partial Remand (JMPR) vacated and remanded the Board's decision for further consideration. 


FINDING OF FACT

Prior to June 23, 2014 the Veteran's service-connected right ankle disability manifested as marked disability in the ankle, related to fracture of the fibula with malunion.


CONCLUSION OF LAW

The Veteran's right ankle disability met the criteria for a disability rating of 30 percent prior to June 23, 20149.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5262, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).    Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").

Moreover, in a January 2015 statement, the Veteran asserted that his right ankle disability warranted a 30 percent rating from February 2009, immediately following his separation from service. The Board is therefore granting the benefit sought in full.

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that the evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For the evaluation period in question, the right ankle disability is rated under Code 5271, for limitation of motion.  Under Diagnostic Code 5271, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate.  No higher schedular rating is available under that Code.  Alternatively, as with the period since June 23, 2014, a higher rating may be assigned for ankylosis of the ankle under Code 5270.  However, the evidence of record makes clear that there is no diagnosed ankylosis of the ankle during the period in question or the functional equivalent due to pain, weakness, instability, incoordination, or fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  No further discussion of these criteria is necessary, as the benefit sought cannot be granted under them.  

The Board has therefore considered Code 5262, which addresses impairment of the tibia and fibula.  With nonunion and loose motion requiring a brace, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Code 5262.  Malunion is rated based on the extent of knee or ankle disability. Marked disability is rated at 30 percent, moderate at 20 percent, and slight at 10 percent. Id. The terms "marked" and "moderate"  are not defined in the VA rating schedule and appear to have no commonly accepted medical definition. Therefore, the Board finds it appropriate to utilize definitions provided by a general purpose dictionary. See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning).  "Moderate" is defined as "limited in scope or effect ... not seriously or permanently disabling or incapacitating." Webster's Third International Dictionary (1986) at 1451. "Marked" is defined as "distinctive ... strongly pronounced ... noticeable." Id. at 1383. 

The Veteran's service-connected disability is related to a fracture of the base of the fibula during airborne operations in May 2006. Initial X-rays showed an undisplaced fracture of the right distal fibula lateral malleolus. Since that time the Veteran has complained of weakness, stiffness, swelling, giving way, lack of endurance, and constant pain.  Pain worsened with activity, and sometimes made him unable to function.  Subsequent VA and private treatment records reflect ongoing right ankle problems, including severe pain with use, inability to run or even walk for long distances, and persistent swelling, tenderness, and effusion.  Arthritis was identified, and motion was limited to 5 degrees of dorsiflexion, 40 degrees of plantar flexion, 10 degrees of inversion, and 5 degrees of eversion.   

At the June 2013 Board hearing, the Veteran reported that his right ankle disability had worsened since the last VA examination. He indicated that the problems in that ankle included a lack of cartilage. He stated that after walking the ankle became swollen and had a build-up of fluid. He reported that the ankle was unstable, severely so if he tried to carry anything, lift the side of a dresser or move heavy objects. He indicated that the ankle caused problems with backing up while moving something. He reported that he wore an ankle brace when he had to walk any significant distance, and that the lack of cushioning in his ankle made him unable to run. He reported that he had a business selling ink and toner, and explained that he had to hire somebody to move items when he received shipments, because he his ankle problems made him unable to lift much weight, or pack up or move heavy things. He stated that he could go up and down one flight of stairs, but that his ankle became unstable if he tried to carry a load of more than 20 or 30 pounds on stairs. He indicated that even with prolonged sitting he had to move his ankle constantly to relieve pressure that built up. He stated that as soon as he began to walk on the ankle at the beginning of each day the ankle would begin to swell, and that he had pain throughout the day.  He reported that VA clinicians prescribed daily medication for his ankle pain. 

The Veteran has competently and credibly described a level of right ankle impairment consistent with marked disability; his complaints include reference to poor union of the bones in the ankle and instability of the joint, more consistent with the criteria of Code 5262 than Code 5271.  Further, the medical evidence of record corroborates and reinforces his reports.  Pain, swelling, instability and resultant functional impairment are amply documented.  

As such the Board finds that a 30 percent rating for the Veteran's right ankle disability is warranted for the entire period on appeal.  As at no time is nonunion of the ankle joint noted, and use of a brace is required only with some activities, the next higher, 40 percent evaluation is not warranted.

The Board has again considered the appropriateness of an extraschedular rating under 38 C.F.R. § 3.321.  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. As is discussed above, the criteria under Code 5262, when applied in conjunction with the DeLuca factors assessment of actual functional impairment, fully contemplate the Veteran's specific joint complaints and the resultant functional impairment.


ORDER

Prior to June 23, 2014, a 30 percent disability rating for right ankle disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


